Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-7, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tu et al. (US 2018/0213903, hereinafter Tu).
Re claim 1, Tu discloses, an integrated mobile device enclosure, comprising: a body (500 and 300) configured to enclose at least a portion of a mobile device (par [0024]), the body including at least an exterior surface and an interior surface (fig 3), wherein the exterior surface includes an opening for a rear-facing camera of the mobile device (224), and wherein a lip of the interior surface encloses at least a portion of a front surface of the mobile device when the mobile device is enclosed by the body (fig 5b, par [0024]); one or more microphones (pars [0023]- [0024], microphone, see also par [0018], iPhone 6 plus has a microphone on the bottom surface) disposed within one or more first portions of the body, wherein the one or more microphones are configured to capture sound external to the mobile device; a lighting array disposed within a second portion of the body proximate to the opening of the exterior surface and including one or more lights configured to support the rear-facing camera of the mobile device (pars [0023]- [0024], lighting, see also par [0018], iPhone 6 plus has a flash/lighting on the back surface); an integrated circuit disposed within a third portion of the body, wherein the integrated circuit configures the one or more microphones and the one or more lights for use with a software application running on the mobile device (inherent, see also par [0018], iPhone 6 plus has a circuit to control the device); and a device mount disposed within a portion of the body and including two finger members (570/580) movable relative to the body between an extended state and a collapsed state, wherein the two finger members extend outward from the body for receipt by a support mount of an external support in the extended state and the two finger members are collapsed toward the body in the collapsed state (pars [0028]-[0030], figs 4A and 4B).
Tu fails to explicitly disclose that the mount is disposed within a fourth portion of the body and instead discloses said mount within the second portion. 
Official Notice is taken to note that positioning a mount in a fourth portion is notoriously well known and used in the related art.
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine the mount is disposed within a fourth portion of the body with the device of Tu in order to more rapidly mount the device to an external tripod or support system to capture less blurry images.
Re claim 2, Tu discloses the limitations of clam 1 including wherein at least one of the one or more microphones or the lighting array are removably coupled to the body (figs 2 and 3, the phone/camera is removable, furthermore, the light and speaker may be disassembled
Re claim 3, Tu discloses the limitations of clam 1 including further comprising: an input-output port configured for insertion within a port of the mobile device, wherein the use of the one or more microphones and the lighting array with the software application is based on the insertion of the input-output port within the port of the mobile device (par [0018], iPhone 6 plus lightning connector port).
Re claim 5, Tu discloses the limitations of clam 1 including wherein selections of the one or more microphones or the one or more lights at the software application are based on environmental information measured for a location of the mobile device (par [0018], iPhone 6 plus activates flash in low lighting conditions or environmental information).
Re claim 6, Tu discloses the limitations of clam 5 including wherein the environmental information identifies one or more of an amount of light, an amount of noise, or a perceived directionality of sound within the location of the mobile device (par [0018], iPhone 6 plus activates flash in low lighting conditions or environmental information).
Re claim 7, Tu discloses the limitations of clam 1 but fails to explicitly disclose one or more optical modification components configured to enhance or modify functionality of the rear-facing camera of the mobile device.
Official Notice is taken to note that utilizing an external lens is notoriously well known and used in the related art.
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine one or more optical modification components configured to enhance or modify functionality of the rear-facing camera of the mobile device with the device of Tu in order to enhance the quality of an image captured by providing an optical modification.
Re claim 9, Tu discloses the limitations of clam 1 but fails to explicitly disclose wherein the one or more microphones include at least one directional microphone configured to capture sound in one or more directions relative to the integrated mobile device enclosure.
Official Notice is taken to note that utilizing a directional microphone is notoriously well known and used in the related art.
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine one or more microphones include at least one directional microphone configured to capture sound in one or more directions relative to the integrated mobile device enclosure with the device of Tu in order to rapidly identify a subject(s) location and quickly focus on said subject to more quickly focus and capture images.
Re claim 10, Tu discloses the limitations of clam 9 including wherein the one or more first portions include openings for enhancing capture of the sound external to the mobile device using the one or more microphones (fig 1F).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tu.
Re claim 11, Tu discloses, an integrated mobile device enclosure, comprising: a body (500 and 300) configured to enclose at least a portion of a mobile device (par [0024]); one or more microphones disposed within one or more first portions of the body and configured to capture sound external to the mobile device (pars [0023]- [0024], microphone, see also par [0018], iPhone 6 plus has a microphone on the bottom surface); a lighting array (224) disposed within a second portion of the body and including one or more lights configured to support a camera of the mobile device (pars [0023]- [0024], lighting, see also par [0018], iPhone 6 plus has a flash/lighting on the back surface); and an integrated circuit disposed within a third portion of the body, wherein the integrated circuit configures the one or more microphones and the one or more lights for use with a software application running on the mobile device (inherent, see also par [0018], iPhone 6 plus has a circuit to control the device).
Re claim 12, Tu discloses the limitations of claim 11 including further comprising: a device mount including two finger members (570/580) movable relative to the body between an extended state and a collapsed state, wherein the two finger members extend outward from the body for receipt by a support mount of an external support in the extended state and the two finger members are collapsed toward the body in the collapsed state Pars [0028]-[0030], figs 4A and 4B).
Claims 13 and 14 are rejected for the reasons stated in claims 5 and 2, respectively. The device would have been anticipated by the device of Tu above.
Re claim 16, Tu discloses the limitations of claim 11 including further comprising: a supplemental power source configured to deliver power to the at least one of the one or more microphones and the one or more lights (par [0039]).
Re claim 17, Tu discloses, an integrated mobile device enclosure, comprising: a body (500 and 300) configured to enclose at least a portion of a mobile device (par [0024]); one or more microphones removably coupled to the body and configured for use with a software application running on the mobile device (pars [0023]- [0024], microphone, see also par [0018], iPhone 6 plus has a microphone on the bottom surface); and one or more lights removably coupled to the body and configured for use with the software application (pars [0023]- [0024], lighting, see also par [0018], iPhone 6 plus has a flash/lighting on the back surface, the phone/camera is removable, furthermore, the light and speaker may be disassembled).
Re claim 18, Tu discloses the limitations of claim 17 including further comprising: an integrated circuit (inherent) disposed the body, wherein the integrated circuit configures the one or more microphones and the one or more lights for use with the software application (par [0018], iPhone 6 plus has a circuit to control the device).
Re claim 19, Tu discloses the limitations of claim 17 including further comprising: a device mount including two finger members movable relative to the body between an extended state and a collapsed state (570/580, pars [0028]-[0030]).
Re claim 20, Tu discloses the limitations of claim 17 including wherein selections of the one or more microphones or the one or more lights at the software application are based on environmental information measured for a location of the mobile device (par [0018], iPhone 6 plus activates flash in low lighting conditions or environmental information).

Allowable Subject Matter
Claims 4, 8, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL W FOSSELMAN/            Primary Examiner, Art Unit 2696